ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_01_EN.txt. 459

DECLARATION OF JUDGE ODA

Bakassi Peninsula — Lake Chad — Unnecessary precision of Court’s bound-
ary delimitation — Land boundary from Lake Chad to the Bakassi Penin-
sula — Withdrawal of armed forces, police and administration from “occupied”
territory — State responsibility — Counter-claims — Future treatment of
Nigerian nationals — Maritime boundary — Procedural error by Applicant —
Definition of “legal dispute” under Article 36, paragraph 2, of the Statute
Boundary of territorial sea — Preliminary objections — Alteration of Party’s
position in the course of proceedings — No legal dispute concerning the terri-
torial sea — Substantive error — Law governing the boundary of the conti-
nental shelf — Jurisdiction of the Court in boundary delimitation of the conti-
nental shelf — Boundary of the continental shelf is an equity issue, it cannot be
subject of legal dispute — Negotiation as guiding principle for boundary of

 

the continental shelf -— Third-party authority — “Equidistance and special
circumstances” Rule — Continental Shelf in the United Nations Convention
on the Law of the Sea, Article 83 — Failure of agreement does not mean

that a “dispute” exists — No compulsory procedures entailing binding deci-
sions for the continental shelf boundary.

I. THE BAKASSI PENINSULA AND LAND BOUNDARIES — MAIN ISSUES OF
THE PRESENT CASE

1. The present case, as unilaterally presented to the Court in March
and June 1994 by Cameroon, is one in which “[t]he dispute relates essen-
tially to the question of sovereignty over the Bakassi Peninsula”
(Cameroon’s Application instituting proceedings, p. 5, para. 1, emphasis
added) and

“[the] aspect of the dispute relates essentially to the question of
sovereignty over a part of the territory of Cameroon in the area
of Lake Chad .. . and to the course of the boundary between the
Republic of Cameroon and the Federal Republic of Nigeria,
from Lake Chad to the sea.” (Additional Application, p. 77, para. 1,
emphasis added.)

While the present Judgment has my full support in respect of these three
questions, which alone constitute the essence of the present case, I wish
to express the several reservations set out below.

160
460 LAND AND MARITIME BOUNDARY (DECL. ODA)

A. The Bakassi Peninsula (Subparagraph III of the Operative Part of
the Judgment)

2. With regard to the status of the Bakassi Peninsula, which is the
main issue in the present case, I fully agree with the Court’s decision in
point II (B) of the operative part of the Judgment that “sovereignty over
the Bakassi Peninsula lies with the Republic of Cameroon” (Judgment,
para. 325 III (B)).

B. Land Boundaries (Subparagraphs I and I of the Operative Part of
the Judgment)

3. With regard to the land boundary between Cameroon and Nigeria
in Lake Chad and in the area from Lake Chad to the sea, I support the
Court’s decisions in subparagraphs I and II in the operative part of the
Judgment. Yet I have some reservations concerning the Court’s determi-
nation of the boundary as the straight line “[f]rom a tripoint in Lake Chad
lying at 14°04’ 59” 9999 longitude east and 13°05’ latitude north . . . to
the mouth of the River Ebeji” (Judgment, para. 325 I (B)). The Court
states in paragraph 57 of the Judgment that,

“[flollowing that examination [the examination of the Moisel map
annexed to the Milner-Simon Declaration of 1919 and the map
attached to the Henderson-Fleuriau Exchange of Notes of 1931], it
... considers that the longitudinal co-ordinate of the tripoint is situ-
ated at 14°04’ 59”9999 longitude east, rather than at ‘approximately’
14°05’ east [thus reaching the same conclusions as the LCBC (Lake
Chad Basin Commission)]”.

It is difficult to understand why the Court has seen fit to speak of such a
precise point. In fact, a measurement of 1/10,000 of a second (in other
words, the difference between 14°05’ and 14°04’ 59”9999) in respect of
the longitude in this region of low latitude represents less than 3 mm and
has no significant effect on any map. It is not meaningful for the Court to
specify any spot to 1/10,000 of a second. It would be sufficient for the
Court in this respect to refer simply to the “tripoint” as indicated in the
report of the Lake Chad Basin Commission.

C. Difference of Positions Taken by the Parties towards Sovereignty
over the Bakassi Peninsula and towards the Land Boundaries (Subpara-
graph V of the Operative Part of the Judgment)

4. I note that the decisions in points V (A), (B), (C) and (D) of the
operative part of the Judgment all relate to the issues dealt with in sub-
paragraphs I, II and III of the operative part. These decisions mainly
concern the status of the Bakassi Peninsula and the boundaries in
Lake Chad and in the area from Lake Chad to the sea, but nor the mari-

161
461 LAND AND MARITIME BOUNDARY (DECL. ODA)

time boundaries dealt with in the immediately preceding subparagraph,
subparagraph IV. The placement of this subparagraph V not before but
after subparagraph IV gives the impression, however, that the Court
takes a very different view of the relationship between these paragraphs.
5. It is a matter of course that Nigeria must withdraw its “administra-
tion and its military and police forces” (Judgment, para. 325 V (A)) from
the area concerned, which the Court now decides is Cameroonian terri-
tory, without the need for any further decision by the Court. Yet, the
withdrawal should be conducted in accordance with arrangements to be
agreed upon by the Parties, due consideration also being given to the
orderly repatriation of those Nigerian nationals wishing to leave the area.
6. I assume that the Court’s position (implicit in point V (C) of the
operative part) that no State responsibility was engaged in connection
with any incidents having occurred in the area which Nigeria previously
claimed to be under its sovereignty is based on the reasons stated in para-
graphs 323 and 324 of the Judgment. This point should be more clearly
expressed in subparagraphs I, II and III of the operative part rather than
being dealt with as a separate and independent holding after subpara-
graph IV of the operative part, dealing with the maritime boundary.

7. The question of Nigeria’s counter-claims, rejected in point V (D) of
the operative part, was already decided in the process of the Court’s deci-
sions on territorial sovereignty over the Bakassi Peninsula and on the
land boundaries in Lake Chad and in the area from Lake Chad to the
sea, as the Court states in the two paragraphs of the Judgment referred to
above (paras. 323 and 324).

8. Point V (B) refers to Cameroon’s commitment as to the future treat-
ment of Nigerian nationals on its territory. The Court clearly noted that
commitment in paragraph 317 in the reasoning of the Judgment and this
matter requires no further decision in the operative part.

II]. THE MARITIME BOUNDARIES (SUBPARAGRAPH IV OF THE OPERATIVE
PART OF THE JUDGMENT)

9. I have stronger reservations concerning the Court’s decision in sub-
paragraph IV of the operative part on the “maritime boundary” issues.
Rather, I share very few of the Court’s views in respect of the “maritime
boundary”. I did however vote in favour of points IV (B) and (C), but
only because the boundary lines drawn therein, whether concrete or not,
are not wholly inappropriate and do not in fact cause any harm.

10. The mishandling of the “maritime boundary” issues by the Court
has resulted, I believe, from, first, Cameroon’s misguided presentation of

162
462 LAND AND MARITIME BOUNDARY (DECL. ODA)

the case to the Court and, second, the Court’s confusion and misunder-
standing with regard to the fundamental nature of the law relating to
“maritime delimitation”. I will point out the procedural errors involving
the maritime boundary issues in Cameroon’s presentation and in the
Court’s response, before also drawing attention to substantive errors in
Cameroon’s Application and the Court’s Judgment, resulting notably
from the failure to recognize the difference between areas close to shore
and those further out to sea. These procedural and substantive errors
have significantly clouded the issues in this case.

A. Procedural Errors

11. First, I must point out that the present case, as referred to the
Court on 29 March and 6 June 1994, did not involve any “legal dispute”,
within the meaning of Article 36, paragraph 2, of the Court’s Statute,
concerning the “maritime boundary”. In its Application of March 1994,
Cameroon states (as already noted above) that “[t]he dispute relates
essentially to the question of sovereignty over the Bakassi Peninsula”
(emphasis added) and asks the Court to adjudge and declare on various
points relating to the status of the Bakassi Peninsula. Indeed, the Court
properly ruled on these points in subparagraphs I, II and III of the
operative part of the Judgment. However, the “maritime boundary” issue
was not regarded by Cameroon in the March 1994 Application as a ques-
tion having given rise to a “dispute”. The “maritime boundary” is not
mentioned in the Application as an object of a “dispute” but is referred
to in unique terms. The June 1994 (additional) Application says nothing
whatsoever about the “maritime boundary”.

12. Cameroon, in the section of its March 1994 Application entitled
“subject of the dispute”, refers as follows to the maritime boundary,
without mentioning this as being the subject of a “dispute”:

“{T]he maritime boundary between the two States has been the
subject of several delimitation agreements, from the Agreement of
11 March 1913 to the Maroua Declaration of 1 June 1975. However,
this delimitation has remained a partial one and, despite many
attempts to complete it, the two parties have been unable to do so.
In order to avoid further incidents between the two countries, the
Republic of Cameroon requests the Court to determine the course of
the maritime boundary between the two States beyond the line fixed
in 1975.” (Application of 29 March 1994, p. 5, para. 3.)

As I see it, the words “maritime boundary” in the first line of the quota-
tion above refer to a boundary in the immediate offshore areas. In the
latter part of the same quotation, Cameroon refers to the boundary in the
vast ocean, the boundary “beyond the line fixed in 1975 [point G]”. In

163
463 LAND AND MARITIME BOUNDARY (DECL. ODA)

its March 1994 Application, Cameroon does not identify either the
“many attempts to complete [the delimitation]” “beyond the line fixed in
1975 [point G]” or the previous “incidents between the two countries”
which occurred in that area if indeed “further” incidents are to be pre-
vented. Contrary to the Court’s assertion (paragraph 239 of the present
Judgment and paragraph 110 of the 1998 Judgment), no evidence of any
incident in the areas beyond point G or of any negotiation to draw the
boundary beyond point G was presented to the Court, either in
the March 1994 Application itself or during the written and oral
proceedings.

13. In connection with the “decision requested” in that Application,
Cameroon states under item (f) (in wording quite different from that in
requests {a} to (e”), in which Cameroon asks the Court to “adjudge and
declare”), as follows:

“(f) In order to prevent any dispute arising between the two States
concerning their maritime boundary, the Republic of Cam-
eroon requests the Court to proceed to prolong the course of
its maritime boundary with the Federal Republic of Nigeria up
to the limit of the maritime zones which international law
places under their respective jurisdictions.” (Application of
29 March 1994, p. 15, para. 20.)

Item (f) contains nothing to indicate that there is a “decision requested”
of the Court; rather Cameroon here requests the drawing of a boundary
course. In my view, in regard to the “maritime boundary” Cameroon
cannot be seen to be asking the Court to adjudge and declare on any
“legal dispute” within the meaning of Article 36, paragraph 2, of the
Court’s Statute.

14. It was natural for Nigeria to raise objections concerning the Court’s
jurisdiction in this respect in December 1995. In its 1998 Judgment
regarding preliminary objections raised in the present case, the Court
however rejected Nigeria’s objections with regard to the delimitation of
the maritime boundary (1 C.J. Reports 1998, p. 275). With all due respect
for the Court’s authority, I still consider that, as stated in my separate
opinion appended to that Judgment (C.J. Reports 1998, p. 328), the
Court erred in so deciding. Notwithstanding the Court’s 1998 Judgment,
the fact remains that there was in 1994 no “legal dispute” concerning the
“maritime boundary” which Cameroon could unilaterally bring to the
Court for adjudication under Article 36, paragraph 2, of the Court’s
Statute and Article 38 of the Rules of Court.

15. Secondly, it must be noted that Cameroon changed the gravamen
of the present case (which it brought in March and June 1994) in the sub-
missions subsequently presented in its 1995 Memorial. Cameroon first
presented its own maritime boundary claim, identified by map co-ordi-

164
464 LAND AND MARITIME BOUNDARY (DECL. ODA)

nates, in its Memorial (Livre I, p. 669). These submissions are far differ-
ent in nature from the “decision requested” in connection with the “mari-
time boundary” in the March 1994 Application. I believe that the
1995 submissions did not fall within the purview of the original
March 1994 Application. The Court should have taken cognizance of this
fundamental and essential alteration of Cameroon’s position in the case
during the jurisdictional phase. The Court however failed in 1998 to do
so and, a fortiori, failed to realize that the 1995 submissions regarding the
“maritime boundary” issue had effected an essential change in the com-
plexion of the entire case.

16. As already noted, Cameroon did not describe in the March 1994
Application or even in the 1995 submissions any “legal dispute” between
Nigeria and it concerning the “maritime boundary”. Cameroon pre-
sented its “maritime boundary” claim in the 1995 submissions. While
Nigeria contended in the submissions in its 1999 Counter-Memorial that
Cameroon’s “maritime claim” was “inadmissible” for various reasons
(Counter-Memorial of Nigeria, Vol. II, p. 834), it was only in 2001, in its
Rejoinder, that Nigeria first asserted certain maritime boundary claims in
opposition to Cameroon’s claims (Rejoinder of Nigeria, Vol. II], p. 765).

17. In the light of the procedural error on the part of the Applicant,
Cameroon, I voted against point IV (A) of the operative part of the
present Judgment.

B. Substantive Error

18. After having explained that Cameroon’s referral to the Court of
the “maritime boundary” aspects of the present case was highly irregular,
I shall now turn to the merits of the case in respect of the “maritime
boundary”. Underlying both Cameroon’s mishandling of the case and
the Court’s confusion and misunderstanding is, I believe, the failure to
recognize the essential difference between the narrow sea-belt around the
land, i.e., the expanse of water within the 12-mile territorial sea (which,
for the sake of convenience, I shall call the “inner sea”) and the wider
offshore area of the continental shelf (which, again for convenience, I
shall call the “outer sea”). This difference is reflected in the difference
between the two régimes, that of the territorial sea on the one hand and
the continental shelf on the other’. The delimitation of the territorial sea
and the delimitation of the continental shelf are radically different in
nature and | submit that this difference is completely overlooked in the
present Judgment. I shall return to this issue towards the end of this
declaration.

' The comments below concerning the continental shelf apply in general to the exclusive
economic zone as well.

165
465 LAND AND MARITIME BOUNDARY (DECL. ODA)

(1) Boundary in the “inner sea” (up to point G)

19. I must point out first of all that the Court does not grasp the true
meaning of the “maritime boundary” in the “inner sea” in this case. I
would suggest that the disagreement between Cameroon and Nigeria in
respect of the “inner sea” is not, in fact, an issue concerning the “mari-
time boundary” but is an issue relating so/e/y to the status of the Bakassi
Peninsula (that is to say, whether the boundary between the two States
should lie to the west or to the east of the Bakassi Peninsula). The issue
of the “maritime boundary” in the “inner sea”, i.e., up to point G, is for
all practical purposes resolved in subparagraph III of the operative part,
when the Court, by reference to the 1913 Anglo-German Agreement,
adjudges that the Bakassi Peninsula is part of Cameroon’s territory,
thereby determining that the boundary between the two States lies to the
west of the Bakassi Peninsula, and once the Court takes note of the
1971 Second Yaoundé Declaration, setting out the compromise reached
by the Heads of State of the two countries, and of the 1975 Maroua Dec-
laration signed by the two Heads of State.

20. The Court should have had nothing more to say with regard to the
maritime boundary in the “inner sea” (up to point G). Accordingly, I find
it senseless for the Court to present the two tables of co-ordinates refer-
ring to the “inner sea” as a Court decision in the operative part of the
Judgment (Judgment, para. 325 IV (B)). There was no “maritime bound-
ary” issue as such in respect of the “inner sea”. Cameroon itself did not
put forward any such co-ordinates in its claim or submission; nor did
Nigeria raise any such issue.

(2) Boundary of the continental shelf in the “outer sea” (beyond
point G)

21. With regard to the “maritime boundary” in the “outer sea”,
reference must be made again to the March 1994 Application and it is
worth quoting Cameroon once more:

“[Tlhe maritime boundary between the two States has been the
subject of several delimitation agreements, from the Agreement of
11 March 1913 to the Maroua Declaration of 1 June 1975. However,
this delimitation has remained a partial one and, despite many
attempts to complete it, the two parties have been unable to do so.
In order to avoid further incidents between the two countries, the
Republic of Cameroon requests the Court to determine the course of
the maritime boundary between the two States beyond [point G].”
(Application of 29 March 1994, p. 5, para. 3.)

As I stated above, notwithstanding this assertion, there has been no inci-
dent in the “outer sea” between the two States and no negotiations have

166
466 LAND AND MARITIME BOUNDARY (DECL. ODA)

been held to determine the boundary of the continental shelf beyond
point G.

22. In point IV (D) of the operative part, the Court in fact does not
respond at all to Cameroon’s and Nigeria’s respective submissions concern-
ing the maritime boundary in the “outer sea” and renders a decision estab-
lishing a line different from the Parties’ respective claim lines. If the Court
now has no more to say on this point than that the boundary “follows a
loxodrome having an azimuth of 187° 52’27””, as set out in point IV (D) of
the operative part, which in no way responds to Cameroon’s submissions,
then the implication could be that the Court admits that Cameroon’s
framing of the question of the boundary in the “outer sea” as a legal issue
is clearly unjustified in this case of unilateral application. Yet the Court
“{djecides that ... the boundary . . . follows a loxodrome having an azi-
muth of 187° 52’27”” (Judgment, para. 325 IV (D)).

23. I would question whether the Court gave any thought to the fact
that specifying a line with the precision of one second results in a differ-
ence of only a few metres, even at the point lying at the 200-mile limit
from the coast. The Court does not specify how far the line should
extend, whether just several miles from the coast or even 200 miles out to
sea. Rather than deciding upon the line itself, the Court would appear to
suggest that the boundary line should be drawn, as agreed by the Parties,
along the equidistance line. It appears to me that the Court’s mistaken
treatment of the maritime boundary in the “outer sea” may derive from
its failure to understand the law governing the determination of the con-
tinental shelf boundary.

(3) Rule governing the boundary of the continental shelf

24. Cameroon’s obvious error in unilaterally submitting to the Court
the issue of the maritime boundary in the “outer sea” as the object of a
“legal dispute” merits further examination. Unlike land boundaries
(including that of the territorial sea), which relate essentially to the ques-
tion of territorial sovereignty, the boundary of the continental shelf in the
“outer sea”, not being the subject of a legal dispute, cannot, in principle,
be determined simply by applying a legal rule or principle. No legal rule
or principle mandates recognition of a given line as the only one accept-
able under international law. The concrete boundary line may be chosen
by negotiation from among the infinite number of possibilities falling
within the bounds of equity. This is the view I propounded, after an
extensive analysis of the issues and the travaux préparatoires, in my sepa-
rate opinion appended to the Court’s Judgment in the case concerning
Maritime Delimitation in the Area between Greenland and Jan Mayen
(LC.J. Reports 1993, p. 109).

167
467 LAND AND MARITIME BOUNDARY (DECL. ODA)

25. Article 6 of the 1958 Geneva Convention on the Continental Shelf
provides “the boundary of the continental shelf . . . shall be determined
by agreement between [the parties]”. It is important to note that even at
the time of its adoption, this rule was fundamentally different from that
applicable to the territorial sea, where recourse to the median line is the
governing principle (1958 Geneva Convention on the Territorial Sea,
Art. 12). The basic principle that the continental shelf boundary should
be agreed upon by negotiation was carried over into the 1982 United
Nations Convention on the Law of the Sea (Art. 83).

26. It is certainly true that a provision simply stating that the boundary
should be agreed upon by negotiation does not identify any precise
boundary line and, in fact, the outcome of negotiations concerning the
continental shelf boundary is dictated by the relative bargaining power of
the parties. But the 1958 Convention did offer a guiding principle where
negotiations fail: “[iJn the absence of agreement, and unless another
boundary line is justified by special circumstances, the boundary is the
median line [in the case of opposite coasts]” and “the boundary shall be
determined by application of the principle of equidistance [in the case of
adjacent coasts]” (Art. 6, paras. | and 2). This so-called “equidistance
(median) line + special circumstances” rule could have been applied in
various ways aiming at an “equitable solution”.

27. Having realized that this provision did not lay down any objective
criteria for drawing the boundary, the drafters of the 1982 United Nations
Convention on the Law of the Sea attempted to formulate such criteria
but, after much effort over several years, could do no better than come to
the compromise solution now found in the 1982 Convention:

“1. The delimitation of the continental shelf . . . shall be effected
by agreement on the basis of international law . . . in order to
achieve an equitable solution.

2. If no agreement can be reached within a reasonable period of
time, the States concerned shall resort to the procedures provided
for in Part XV [settlement of disputes].” (Art. 83.)

28. I am afraid that great misunderstanding prevails in academic
circles regarding interpretation of these provisions. I must state, first, that
the provisions of Article 83, paragraph 2, do not constitute a compro-
missory clause such as is referred to in Article 36, paragraph 1, of the
Court’s Statute; secondly, the fact that boundary negotiations have failed
does not in itself mean that a “(legal) dispute” has arisen; and, thirdly,
the provisions of Article 83, paragraph 2, should not be interpreted
as conferring compulsory jurisdiction on those institutions listed in
Article 287 of Part XV. Notwithstanding the title of Section 2 (“Com-
pulsory Procedures entailing Binding Decisions”) of Part XV of the
1982 Convention, it is clear that Section 2, when read in conjunction with
Section 3 (“Limitations and Exceptions to Applicability of Section 2”),

168
468 LAND AND MARITIME BOUNDARY (DECL. ODA)

does not provide for such procedures in a boundary delimitation case
referred to any of those institutions, including this Court.

29. It is submitted that the Court could well act as a third-party
authority if it were asked jointly by the parties to draw such a line. The
present case was, however, brought before the Court unilaterally by
Cameroon. At the time Cameroon initiated the case, Nigeria expressed
no desire to entrust to the Court the determination of this segment of the
boundary between the two States; in fact, Nigeria expressed its opposi-
tion to Cameroon’s approach, as manifested by its objection to the
Court’s jurisdiction in this respect in December 1995.

30. I would like to point out that Cameroon and Nigeria had not even
started negotiations to agree upon the delimitation of the continental
shelf and understandably so, since the status of the Bakassi Peninsula,
from which the continental shelf extends, was not certain. In that context
the Court could not initiate compulsory procedures entailing a binding
decision. The Court could not “decide” any specific line. The Court could
only have determined the line if it had been requested jointly by the
Parties to decide upon one specific line; however, this is not such a case.
I voted in favour of point IV (D) of the operative part for the reason that
the general orientation described by the Court in that paragraph, though
misguided in itself as I suggested above in paragraph 22, is not likely to
cause any harm.

(Signed) Shigeru Opa.

169
